Citation Nr: 0123319	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-26 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to herbicide agents, to 
include Agent Orange.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from December 1967 to May 
1969, and he served in the Republic of Vietnam. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran appealed an April 2000 Board decision which 
denied the claims now before the Board, but that decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which, pursuant to Joint Motion for Remand, 
vacated that April 2000 Board decision and remanded the case 
to the Board for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000) which became effective on November 9, 2000. 

In a February 1997 statement, the veteran stated that he 
wished "to have a VA Award letter stating he is Permanent + 
Total."  As the veteran has been entitled to receipt of a 
total disability rating based on individual unemployability 
due to service-connected disabilities since April 3, 1993, it 
is unclear whether the veteran is claiming that his total 
rating should be adjudicated as permanent under 38 C.F.R. 
§ 3.340(b) (2000).  Accordingly, this matter is referred to 
the RO for clarification.  


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West , 12 Vet. App. 477 
(1999),withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It is, however, the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran alleges that he has hepatitis C from an in-
service blood transfusion for treatment of his service-
connected residuals of fragment wounds of the neck and right 
thigh.  The only service medical record (SMR) pertaining to 
treatment for these injuries is from the St. Albans Hospital 
in New York.  On VA examination in October 1991, however, the 
veteran related having been initially treated in the field in 
Vietnam and having been transferred to a hospital in DaNang, 
Vietnam, and then to the Yosuka Naval Hospital in Japan, 
before having been transferred to the St. Albans Hospital.  
Accordingly, further efforts must be undertaken in an effort 
to locate all SMRs to verify whether he had an in-service 
blood transfusion.  

On VA psychiatric examination in July 1993, it was reported 
that the veteran had been award Social Security disability 
benefits; however, records pertaining to that award as well 
as the underlying clinical records are not on file.  

Lastly, the veteran should undergo an thorough neurology 
evaluation to determine whether he has any peripheral 
neuropathy attributable to exposure to herbicides when he was 
in Vietnam. 

Accordingly, this case is REMANDED for the following:

1.  The RO should take the appropriate 
steps to secure the veteran's SMRs 
through official channels.  This should 
include all records of treatment for his 
service-connected residuals of fragment 
wounds.  

As to this, the Board notes that a copy 
of the veteran's service personnel 
records are already on file.  

All steps taken should be completely 
documented.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, who treated the 
veteran for peripheral neuropathy.  

After the requested information and any 
necessary authorization have been 
received, all records not already 
included in the claims folder should be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims 
folder, and the veteran and 
representative so notified.  

3.  The RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
pertinent to the veteran, together with 
copies of medical records reviewed in 
connection with any such claims.  

4.  The veteran should be afforded a VA 
neurology examination to determine 
whether he now has acute or subacute 
peripheral neuropathy attributable to 
inservice exposure to herbicides in 
Vietnam.  

The claims folder should be made 
available to the examiner for review 
before the examination.  

The examiner should be requested to 
render diagnoses or opinions as to 
whether the veteran now has acute or 
subacute peripheral neuropathy 
attributable to in-service exposure to 
herbicides in Vietnam.  

All diagnoses and opinions reached should 
be expressed in terms of the degree of 
probability that a disorder or 
relationship existed, e.g., is it as 
likely as not that the claimed disorder 
or relationship existed.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied. 

6.  Thereafter, the RO should readjudicate 
the claims.  

In the readjudication, the RO should 
address whether there has been compliance 
with the VCAA.  This should include a 
discussion as to compliance with the VCAA 
as it relates to the notice provisions, 
especially as to the application to reopen 
the claim for service connection for 
hepatitis C.  

If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


